Citation Nr: 1725314	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  15-11 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky 


THE ISSUE

Entitlement to service connection for a dental disorder due to trauma for compensation purposes.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 5, 1953 to March 4, 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In a May 2013 statement, the Veteran indicated that he wanted dental care from the VA. As such, the claim for VA outpatient dental treatment is referred to the Veteran's local VA Medical Center (VAMC) for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A dental trauma to a front tooth was not manifested by the loss of substance of the maxilla or mandible due to trauma or osteomyelitis during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for a dental disorder due to trauma for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case as the service records show the inservice treatment and there is post-service private dental evidence.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

The Veteran contends that he has a dental condition related to a dental injury in service.  He asserts that he was struck in the mouth and this injury damage/knocked out one of his front teeth.  

Dental service treatment records (STRs) revealed that one of the Veteran's front teeth, tooth number 8, was treated during service for repair or reconstruction.  The Veteran underwent a root canal and was given an acrylic crown replacement.  There is no record of the specific injury to the tooth, but there is evidence of treatment, as noted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Disability compensation may be provided for certain specified types of service-connected dental disorders. For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.   8 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913. 

In May 2013, Dr. M.P. (a dentist) indicated that the Veteran was an active patient in his practice, but had not been treated for a "knocked out tooth."

Dr. M.P. further indicated that the Veteran was also a dental patient from February 18, 1994, to March 3, 2005, at which time he moved out of the area.  In July 1993, the dentist purchased the dental practice from Dr. C.G., at the time of his retirement.  The Veteran was formerly the patient of Dr. G.  On the VA Form 21-4142, the dentist noted that the Veteran described the "front tooth as having received root canal therapy.  This dentist had not treated that tooth, but Dr. G. had treated that tooth.

Although the Veteran received inservice treatment to tooth number 8 and post-service treatment, the dental records do not reveal loss of bone of the maxilla or mandible not due to edentulous atrophy or periodontal disease.  The Board finds that the record does not show that the Veteran sustained any damage to his maxilla or mandible, or suffered any other impairment involving the mandible, ramus, or maxilla, during service.  For these reasons, the Board finds that the claim for service connection for a dental disorder due to trauma, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R.  § 3.102.


ORDER

Service connection for a dental disorder due to trauma for compensation purposes is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


